Title: To James Madison from George Davis (Abstract), 23 April 1805
From: Davis, George
To: Madison, James


23 April 1805, Tunis. “Since my last respects under date of the 20th. March, I have not had occasion to see His Excellency the Bey but once; and then no recurrence was made to our late conversation. Those complaints and menaces with which His Excllcy., has so frequently harrassed me, will not only become habitual (because I have never felt myself authorized to repell them with Sufficient energy); but must ultimately destroy that consequence and dignity, which should be attached to the Agent of a free and Independent Government. Our affairs ought unquestionably to be brought to a decision here; while we have such ample means, within the vicinity of the Bey’s dominions, of enforcing respect, or checking injustice; and not wait untill those means, shall be wholly or partially withdrawn—he has so often given us occasion to demand an explanation of his real intentions; and at a period when our interest and national dignity, so powerfully called for such a measure; that I have only to regret, we should have let those occasions pass over. In my present position no other guide offers for my feeble Judgment, than the Bey’s declarations; and those, however explicit, angry and hostile in their appearance, we are disposed to render equivocal; and reverse the deductions that ought really to be made. Should complete success attend our ensuing campaign against Tripoli, the posture of affairs here will certainly be wholly changed; but as our Naval forces, cannot with safety be withdrawn from those seas, untill we are placed on a more solid basis for a Peace with this Regency; ought we not rather to embrace the Bey’s invitations to a final discussion of the points in question, (altho’ the moment should not be wholly so propitious as we desire) than invite him at a period when evasion and protraction, are within his grasp; and the most powerful arms, which could then be used against us. A desire to avoid the appearance of obtruding opinions on the Hon. the Secretary of State, has induced me to confine my communications wholly to occurrences, which a sense of duty urged me to detail. The few remarks, which a patriotic Zeal, may have occasionally extorted, I therefore trust, will be view’d with an eye of grace at the Seat of Government.
“By recent advices from Algiers, we learn, that an attempt was made on the 17th. ulto., to assassinate the Dey, while overseeing one of his works without the City—he has received several severe wounds; none of which are mortal. It seems to be the old Story of the Jewish influence—the Arabs are in a state of revolt throughout the Regency; and the Country is nearly a desert.
“The Neapolitan Squadron consisting of one Ship of the line, two frigates, a Corvette & Galiotte, anchored in this Roadsted on the 11th. Inst. and sailed out again on the 14th., without having received any molestation; a small Tunisien Xebec of Six Guns, was captured off Cape Bona.
“We have no advices from Tripoli, since I had last the honor to address You; but report speaks confidently of the capture of Derna, by Achmet Bashaw’s party. Mr. Nissen His Danish Majesty’s Consul for that Regency is recalled at his sollicitation; it is not probable, that he will leave Tripoli under Six months; The friendly, humane and honorable conduct of this Gentleman, towards Capt. Bain-bridge, his Officers and Crew since their Captivity, will doubtless be particularly noticed by the Honorable the Secretary of State.”
